Citation Nr: 1642752	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from May 1955 to July 1957.  The appellant also had unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during the Army reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) which denied the issue on appeal.  

The Board remanded the instant claim for further development in October 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Further development is necessary prior to final adjudication in this claim.  

In October 2014, the appellant made a request for change of address.  His address was changed from Alabama, to Mississippi.  After that date, the Mississippi address was used until his August  2016 supplemental statement of the case (SSOC) was sent to his previous address in Alabama.  In September 2016, a letter from the Board was sent to the Mississippi address.  In October 2016, the SSOC was returned to VA, indicating, in pertinent part, that the appellant no longer lived at the Alabama address.  There is no indication in the record that shows that a change of address was made since October 2014 when the appellant's address was changed to Mississippi.  The VA Veteran Appeals Control and Locator System lists the Mississippi address as current.  

Therefore, a copy of his August 2016 SSOC should be sent to the appellant's current address in Starkville, Mississippi.  Some of the development set forth in the SSOC has been completed.  However, the May 2016 VA audiology examination did not address noise exposure firing a 50 caliber machine gun during any period of ACDUTRA and/or INACDUTRA.  It is important to note that the record shows the appellant received a sharpshooter badge with pistol bar in August 1968.  

The appellant claims service connection for bilateral hearing loss based upon service incurrence.  He gave a history of working around loud radar signals without hearing protection. He states he had hearing loss at separation from service and he continues to have the same. 

In August 2011, the appellant underwent a VA audiology examination. The examiner stated that the Veteran's current bilateral hearing loss is less likely as not due to active service noise exposure.  She also indicated that the appellant did not have a separation examination, and showed no hearing loss on a periodic Army reserve examination in July 1968.  The initial evidence of bilateral hearing loss was first noted in August 1972 at a periodic Army reserve examination, showing moderate high frequency hearing loss in the right ear and moderately-severe high frequency hearing loss in the left ear.  Her findings indicated that bilateral hearing loss began somewhere between 1968 and 1972, many years after separation from active service, and possibly during ACDUTRA and/or INACDUTRA.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  It is not a sufficient rationale for a negative nexus opinion merely to state that an appellant's hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

If the diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015).  

It is also important to note that the appellant served in the Army Reserves.  He indicated that he was also exposed to noise from a 50 caliber machine gun while in the ROTC.  The first evidence of verified hearing loss was during an Army Reserve periodic examination.  It is important to determine the dates of the appellant's active and inactive reserve service, obtain his personnel records from his active service and his reserve service, and determine if he there was excessive noise exposure during such service period.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant a copy of his August 2016 SSOC, giving him 30 days from the date it is resent to him to respond, if it is his desire.  

2.  The AOJ should verify the dates of the appellant's ACDUTRA and INACDUTRA.  His official military personnel file (OMPF) and additional service treatment records, if any, should be requested.  Retirement credit points are not helpful in this regard; the exact dates of ACDUTRA and/or INACDUTRA periods are necessary.  If records are not located, the attempts to locate those records should be documented.  

If, after making reasonable efforts to obtain these records and the AOJ is unable to secure them, a formal finding of unavailability must be associated with the claims file.  The AOJ must notify the appellant and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the appellant a reasonable opportunity to respond. 

3.  The AOJ should contact the examiner who performed the May 2015 VA audiology examination.  The examiner is requested to indicate in an addendum opinion whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's bilateral hearing loss is etiologically related to service, especially any noise exposure sustained during service, and specifically taking into consideration his military occupational specialty working with radar signals without hearing protection.  The examiner should also take into consideration any findings related to his Reserve noise exposure and ROTC noise exposure firing a 50 caliber machine gun during any period of ACDUTRA and/or INACDUTRA.  It is also important to note that the appellant received a sharpshooter badge with a pistol bar in 1968, and address the August 2011 VA examination indicating that the appellant's bilateral hearing loss occurred between 1968 and 1972.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the VA examiner who performed the May 2015 VA audiology examination is no longer available, a new VA audiology examination must be performed and the above matters addressed, as well as those in the Board's October 2014 remand request for an audiology examination.  

It is not a sufficient rationale for a negative nexus opinion merely to state that an appellant's hearing was within normal limits on audiometric testing during service.  In such a case, service connection is not precluded if there is sufficient evidence to demonstrate a relationship between 

the appellant's service and a current disability which satisfies 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4. The AOJ should review the claims file.  If any development is incomplete, the AOJ should take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the claim should be readjudicated.  If the claim on appeal is not granted to the appellant's satisfaction, send him and his representative a SSOC and give them the opportunity to submit additional evidence and/or argument in response prior to returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

